CLD-216                                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 14-3932
                                      ___________

                                  RAYMOND BROWN,
                                       Appellant

                                             v.

    F. BUCK, JR., #1413; T. FITZPATRICK, #4337; R. CRAWFORD, #1768; J. POTTS,
                     #4315; A. FRASER, #8666; S. BENNIS, #0117
                      ____________________________________

                    On Appeal from the United States District Court
                          for the Eastern District of Pennsylvania
                              (D.C. Civil No. 2-14-cv-02866)
                  District Judge: Honorable Thomas N. O’Neill, Junior
                      ____________________________________

          Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
          or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     May 28, 2015

         Before: FUENTES, GREENAWAY, JR. and VANASKIE, Circuit Judges

                              (Opinion filed: June 12, 2015)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Raymond Brown, an inmate, appeals the District Court’s orders dismissing his

civil rights lawsuit and denying his motions for reconsideration. We will affirm.

       On May 19, 2014, Brown filed suit under 42 U.S.C. § 1983 alleging that police

officers used excessive force against him in March of 2011. Specifically, Brown alleged

that immediately after he shot himself in the chest in an attempted suicide, a SWAT

officer shot him in the head. Accompanying the complaint, Brown filed a “motion for

request to file complaint late,” in which he argued that the District Court should treat his

complaint as timely filed in light of his mental illness resulting from his injuries. The

District Court issued an order dismissing Brown’s complaint as time-barred by the statute

of limitations and denying his motion “for request to file complaint late.”

       Brown then filed a “motion for time extension for filing,” in which he argued that

that the statute of limitations should be equitably tolled because his injuries left him

hospitalized; he had to relearn how to eat, walk, and talk; and during this time, he was

found incompetent to stand trial in his criminal case and was ordered to complete a 360-

day “mental and medical treatment.” The District Court denied Brown’s motion, finding

that he filed a different civil action in district court in September of 2012, which belied

his claim that a medical or mental condition hindered his ability to file the current

lawsuit.

       Brown then filed a motion for reconsideration, arguing that the District Court

should equitably toll the statute of limitations because the defendants attempted to

conceal the facts surrounding his claim, and that he was not aware of all the
                                              2
circumstances surrounding his lawsuit until the conclusion of his criminal trial for

attempted murder of the officers, at which the evidence showed that Brown posed no

threat to them. In addition, Brown argued that his criminal attorney advised him that he

could not file a civil suit until that case was complete. The District Court denied Brown’s

motion.

       Brown timely filed a notice of appeal, in which he stated his intent to appeal only

the District Court’s order denying his motion for time extension for filing.1 Nevertheless,

this Court has jurisdiction over any order not specified in the notice of appeal “if (1) there

is a connection between the specified and unspecified orders; (2) the intention to appeal

the unspecified order is apparent; and (3) the opposing party is not prejudiced and has a

full opportunity to brief the issues.” Sulima v. Tobyhanna Army Depot, 602 F.3d 177,

184 (3d Cir. 2010) (quotation marks omitted). It is “reasonably clear” that Brown

intended to appeal the District Court’s order dismissing his suit, as well as the District

Court’s orders denying his motion for reconsideration. See Gov’t of Virgin Islands v.

Mills, 634 F.3d 746, 751-52 (3d Cir. 2011). Accordingly, we will review both the

District Court’s judgment and its denial of Brown’s motions for reconsideration. We

have jurisdiction over Brown’s appeal pursuant to 28 U.S.C. § 1291. See Allah v.

Seiverling, 229 F.3d 220, 223 (3d Cir. 2000). We may summarily affirm if the appeal

presents no substantial questions. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.




                                              3
       We exercise plenary review over the District Court’s order dismissing the

complaint. See Allah, 229 F.3d at 223. Moreover, we characterize Brown’s “motion for

extension of time for filing” as a timely-filed motion for reconsideration of the District

Court’s judgment, see Federal Rules of Civil Procedure 59(e), and we review the denial

thereof for an abuse of discretion. N. River Ins. Co. v. CIGNA Reinsurance Co., 52 F.3d
1194, 1218 (3d Cir. 1995). We likewise review the denial of the subsequent motion for

reconsideration for an abuse of discretion. Id.

       When screening a complaint under section 1915, a district court may sua sponte

dismiss the complaint as untimely under the statute of limitations where the defense is

obvious from the complaint and no development of the factual record is required. See

Fogle v. Pierson, 435 F.3d 1252, 1258 (10th Cir.2006); Eriline Co. S.A. v. Johnson, 440
F.3d 648, 656-57 (4th Cir.2006); Dellis v. Corr. Corp. of Am., 257 F.3d 508, 511 (6th

Cir.2001); Pino v. Ryan, 49 F.3d 51, 53 (2d Cir.1995). As the District Court correctly

ruled, Brown’s complaint was barred by the statute of limitations. For section 1983

actions based on conduct in Pennsylvania, the statute of limitations is two years from the

date the claim accrued. See 42 Pa. Cons. Stat. § 5524(2); Kach v. Hose, 589 F.3d 626,

634 (3d Cir. 2009). A claim accrues “when the plaintiff knew or should have known of

the injury upon which [his] action is based.” Kach, 589 F.3d at 634 (internal quotation

marks omitted). Brown alleged that the officers used excessive force against him when


1
 Because the District Court’s order dismissing Brown’s complaint was not set out in a
separate document, his notice of appeal is timely as to that order. See Fed. R. Civ. P. 58;
                                              4
they shot him on March 22, 2011, and his claim accrued then. Brown’s complaint, which

he filed over three years later, is thus untimely.

       Furthermore, we perceive no abuse of discretion in the District Court’s decision to

deny Brown’s motions for reconsideration. Brown argued that he was entitled to

equitable tolling. Equitable tolling is extraordinary relief, and is appropriate only when:

(1) a defendant actively misleads a plaintiff regarding his or her cause of action; (2) a

plaintiff has been prevented from asserting a claim as a result of other extraordinary

circumstances; or (3) a plaintiff has timely asserted his or her claim in the wrong forum.

Lake v. Arnold, 232 F.3d 360, 370 n.9 (3d Cir. 2000). Brown argued that he was entitled

to equitable tolling because the defendants caused injuries that left him mentally and

physically incapacitated, which hindered his ability to file this suit. But as the District

Court found, notwithstanding these injuries, Brown pro se filed a different law suit in

district court in September of 2012. None of Brown’s filings explain why he could not

have filed this lawsuit then—well before the statute of limitations expired.

       Brown also argued that the statute of limitations should be tolled because the

defendants fraudulently concealed the circumstances surrounding his injury. More

specifically, Brown claimed that the police officers falsely reported that they shot him in

self-defense. Under Pennsylvania’s fraudulent concealment doctrine, the statute of

limitations is tolled where the defendant undertakes an “affirmative and independent act

of concealment that would prevent the plaintiff from discovering the injury despite the


Local Union No. 1992, IBEW v. Okonite Co., 358 F.3d 278, 280 (3d Cir. 2004).
                                               5
exercise of reasonable diligence.” Bohus v. Beloff, 950 F.2d 919, 926 (3d. Cir. 1991).

Fraudulent concealment does not render the statute of limitations inoperable. Instead,

where the defendant fraudulently conceals the plaintiff’s injury, “[the statute of

limitations] begins to run as soon as the plaintiff, exercising reasonable diligence, knew

or should have known of the injury and its cause.” Id. Even assuming, as Brown

suggests, the officers falsely reported they shot Brown in self-defense, those statements

do not conceal Brown’s injury or its cause. Rather, Brown knew of his injury the

moment the SWAT officer shot him. Brown’s reliance on the doctrine of fraudulent

concealment is thus misplaced.

        Furthermore, even assuming Brown’s criminal counsel advised him that he could

not file a civil suit until the criminal case closed, Brown has alleged no grounds for

tolling under the discovery rule. The discovery rule applies in cases where the injured

party is unable to know that he is injured and to know what caused the injury, despite the

exercise of reasonable diligence. Id. However, the standard of reasonable diligence is an

objective one and turns on the nature of the injury and whether it is latent, and does not

turn on any specific characteristics unique to the plaintiff that might otherwise prevent

him from recognizing his injury as a cause of action. See Lake, 232 F.3d at 367.

Brown’s alleged injuries and the causes thereof were immediately ascertainable, and thus

he could have timely brought this lawsuit before the conclusion of his criminal case. Any

alleged advice to the contrary does not toll the running of the statute of limitations. See

Hunsicker v. Connor, 465 A.2d 24, 27 (Pa. 1983) (“Even if non-negligent, we do not find
                                              6
counsel’s failure or inability to pursue a plaintiff’s cause of action a sufficient reason” to

toll the statute of limitations). In sum, we perceive no abuse of discretion in the District

Court’s decision to deny Brown’s motions for reconsideration.

       Because this appeal presents us with no substantial question, we will summarily

affirm the judgment of the District Court. See 3rd Cir. LAR 27.4 and I.O.P. 10.6. We

also deny Brown’s request for appointment for counsel on appeal as his appeal lacks any

arguable merit.




                                               7